81 F.3d 165
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Arthur H. ODE, Appellant,v.Irvin OMTVEDT;  University of Nebraska, Lincoln;  CharlesWilson, M.D.;  Nancy O'Brien, M.D.;  Margaret Robinson;Nancy Hoch;  Robert Allen;  John Payne;  Don Blank;Rosemary Skrupa, as the Board of Regents of the Universityof Nebraska, Appellees.
No. 95-2335.
United States Court of Appeals, Eighth Circuit.
Submitted March 20, 1996.Filed March 28, 1996.

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Arthur H. Ode, Jr., Ph.D., appeals from the district court's1 grant of summary judgment in favor of defendants in this action arising out of termination of his employment.   Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska